STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS


State of West Virginia,
Plaintiff Below, Respondent                                                         FILED
                                                                               September 18, 2015
vs) No. 14-1152 (Fayette County 14-M-1)                                        RORY L. PERRY II, CLERK
                                                                             SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA
Tara L. Harris,

Defendant Below, Petitioner




                              MEMORANDUM DECISION
        Petitioner Tara L. Harris, by counsel Brandon Steele, appeals the October 10, 2014, order
of the Circuit Court of Fayette County which found her guilty of the misdemeanor offenses of
neglect of a minor and intimidating or harassing a public official for which she received a
sentence of one year in the penitentiary for each offense, to be served consecutively. Respondent
State of West Virginia, by counsel Shannon Frederick Kiser, filed a response. Petitioner filed a
reply.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        On May 6, 2013, Deputy Rachel Stephens of the Fayette County Sheriff’s Department
was dispatched to Terry Avenue in Oak Hill, West Virginia to investigate a report of a small
child wandering in the street. Upon her arrival, Deputy Stephens made contact with the child,
C.G., who is the child of petitioner.1 C.G. was approximately eighteen months old, and wore no
shoes, but appeared unharmed. Deputy Stephens then came into contact with petitioner, who
stated she had been looking for her child for about a half-hour, but had not called the police.
Deputy Stephens then put petitioner under arrest for child neglect creating risk of injury, in
violation of West Virginia Code § 61-8D-4. An abuse and neglect action was also instituted
against petitioner pursuant to Chapter 49 of the West Virginia Code. 2

       1
          Consistent with our practice in cases involving sensitive matters, we use initials to
protect the identity of the children in this case. See W.Va. R.A.P. 40(e)(1); State v. Edward
Charles L., 183 W.Va. 641, 645 n.1, 398 S.E.2d 123, 127 n.1 (1990).
       2
         We note that West Virginia Code §§ 49-1-1 through 49-11-10 were repealed and
(continued . . .)
                                                1

        On August 2, 2013, petitioner entered into a pre-trial diversion agreement with the State,
whereby she agreed to a twelve-month continuance of her criminal case. During that twelve
month period petitioner agreed to several conditions including that she would have no further
violations of state, federal or local law. In exchange, the State agreed to dismiss all charges at the
end of the twelve months if petitioner complied with all of the terms and conditions during that
time.

        On April 23, 2014, Judge Hatcher, who was presiding over the abuse and neglect action,
recused himself from all cases involving petitioner, after petitioner was charged with the offense
of intimidating or harassing a public official for allegedly making threats toward him and other
individuals involved in her abuse and neglect action. Petitioner’s counsel also moved to
withdraw due to the allegations, and her current appellate counsel was appointed. The State of
West Virginia subsequently revoked petitioner’s pre-trial diversion agreement and presented the
case to the grand jury. The State asserts that the pre-trial diversion agreement was revoked based
upon the allegation of petitioner’s threatening statements.3 Petitioner was indicted on or about
May 14, 2014, and subsequently arraigned before Judge Blake for the offense of felony child
neglect on May 27, 2014.

       On June 3, 2014, a preliminary hearing was held on petitioner’s retaliation against a
public official charge, in which a magistrate found probable cause, and bound the matter over to
the Fayette County Grand Jury. On June 11, 2014, petitioner filed “Defendant’s Motion to
Compel the State to Abide by the Pre-trial Diversion Agreement of July 31, 2013.” Petitioner
argued that the State violated her due process rights by revoking the pre-trial diversion
agreement without a hearing. The circuit court denied petitioner’s motion in a hearing on July
18, 2014.

        On July 21, 2014, petitioner entered into a plea agreement with the State with terms that
she would plead guilty to the misdemeanor offense of contributing to the neglect of a minor in
violation of West Virginia Code § 49-7-7, and the misdemeanor offense of intimidation or
harassment of a public official, in violation of West Virginia Code § 61-5-27. Upon acceptance,
the State would dismiss the felony charges. Petitioner would plead to the offense of intimidation



recodified during the 2015 Regular Session of the West Virginia Legislature. The new
enactment, West Virginia Code §§ 49-1-101 through 49-7-304, has minor stylistic changes and
became effective ninety days after the February 19, 2015, approval date. In this memorandum
decision, we apply the statutes as they existed during the pendency of the proceedings below.
       3
           According to the criminal complaint, petitioner reportedly stated:

       If Hatcher thinks he is going to terminate my rights as a parent he’s got another
       thing coming. I’m just going to go on a shooting spree and kill everyone involved.
       If my rights ain’t (sic) terminated I’m going to sue, sue, sue the pants off the
       department, Hatcher, and the [S]tate and I will never have to work again.



                                                  2

or harassment of a public official under our decision in Kennedy v. Frazier4 discussed below.

       According to the transcript of the original plea hearing, the circuit court was reluctant to
accept the plea agreement, and continued the matter in order to review the pre-sentence report
and make a determination as to the appropriateness of the plea. On July 31, 2014, petitioner
returned for the plea hearing, and petitioner pled guilty to the misdemeanor offense of
intimidating or harassing a public official.

        On October 6, 2014, a sentencing hearing was held. The circuit court began the hearing
by taking judicial notice of the pending abuse and neglect actions, and then sentenced petitioner
to serve one year in jail and pay a five hundred dollar fine for each misdemeanor offense; with
each jail term to be served consecutively. Petitioner appeals the July 18, 2014, order which
denied her motion to compel the State to honor the pre-trial diversion agreement, and the
October 10, 2014, sentencing order which sentenced petitioner to two consecutive sentences of
one year in jail for her convictions of misdemeanor contributing to the negligence of a minor and
misdemeanor intimidation or harassment of a public official.

       Central to petitioner’s claims is an assertion that the circuit court abused its discretion in
refusing to set aside the revocation of her pre-trial diversion, and in considering evidence from
her abuse and neglect action during the pendency of her criminal case in contravention to West
Virginia Code §§ 49-6-4 and 57-2-3.

               In reviewing challenges to the findings and conclusions of the circuit
       court, we apply a two-prong deferential standard of review. We review the final
       order and the ultimate disposition under an abuse of discretion standard, and we
       review the circuit court’s underlying factual findings under a clearly erroneous
       standard. Questions of law are subject to a de novo review.

Syl. Pt. 2, Walker v. W.Va. Ethics, Comm’n, 201 W.Va. 108, 492 S.E.2d 167 (1997); Syl. Pt. 1,
Collins v. Collins, 209 W.Va. 115, 543 S.E.2d 672 (2000). We recognize that the discretion of a
trial court has limits: “We grant trial court judges wide latitude in conducting the business of
their courts. However, this authority does not go unchecked, and a judge may not abuse the
discretion granted him or her under our law[.]” Lipscomb v. Tucker County Comm’n, 206 W.Va.
627, 630, 527 S.E.2d 171,174 (1999).

         Further, “[t]he Supreme Court of Appeals reviews sentencing orders, including orders of
restitution made in connection with a defendant’s sentencing, under a deferential abuse of
discretion standard, unless the order violates statutory or constitutional commands.” Syl. Pt. 1.
State v. Lucas, 201 W.Va. 271, 496 S.E.2d 221 (1997). Also, “[t]he Supreme Court of Appeals
reviews sentencing orders . . . under a deferential abuse of discretion standard, unless the order
violates statutory or constitutional commands.’ Syllabus point 1, in part, State v. Lucas, 201
W.Va. 271, 496 S.E.2d 221 (1997).” Syl. Pt. 1, Sulick, 232 W.Va. 717, 496 S.E.2d 875.

       4
           See Kennedy v. Frazier, 178 W.Va. 10, 357 S.E.2d 43 (1987).



                                                 3

        It is well-established law in our State that a criminal defendant has the right to petition for
an appeal of her conviction. However, petitioner waived her right to object to these defects when
she entered her plea of guilty. In syllabus point one of State v. Sims, 162 W.Va. 212, 248 S.E.2d
834 (1978), we held that: “[a] direct appeal from a criminal conviction based on a guilty plea will
lie where an issue is raised as to the voluntariness of the guilty plea or the legality of the
sentence.” Petitioner does not assert any assignments of error regarding the voluntariness of her
plea, nor the legality of her sentence. While neither party addressed this particular argument in
their submissions to this Court, we are bound by our prior jurisprudence that “[a]n appeal
ordinarily does not lie in a criminal case from a judgment of conviction rendered upon a plea of
guilty.” Id., 162 W.Va. at 215, 248 S.E.2d at 837.

        Petitioner entered into a plea of guilty to the misdemeanor offense of contributing to the
neglect of a minor, and a separate plea to the misdemeanor offense of intimidation of a public
official pursuant to Kennedy in which we held, “[a]n accused may voluntarily, knowingly and
understandingly consent to the imposition of a prison sentence even though he is unwilling to
admit participation in the crime, if he intelligently concludes that his interests require a guilty
plea and the record supports the conclusion that a jury could convict him.” Id., 178 W.Va. at 12,
357 S.E.2d at 45. The record reflects that petitioner was advised that the entry of her plea waived
her right to appeal on several grounds, and still expressed her desire to go forward with her plea.
Petitioner also clearly benefitted from the plea bargain, as she was charged with multiple felonies
and entered pleas of guilty to two misdemeanor offenses in exchange for the dismissal of her
felony indictment. Under the circumstances, this Court is unable to find that petitioner did not
voluntarily enter her plea.

         Further, petitioner’s sentences for the offenses for which she is convicted are permissible
under the applicable statutes. “Sentences imposed by the trial court, if within statutory limits and
if not based on some [im]permissible factor, are not subject to appellate review.” Syl. Pt. 4, State
v. Goodnight, 169 W.Va. 366, 287 S.E.2d 504 (1982). West Virginia Code § 61-5-27(d), allows
one convicted of the misdemeanor offense of intimidation of a public official to be confined in
jail for not more than one year, or fined not more than one thousand dollars, or both. West
Virginia Code § 49-7-7 likewise allows for one convicted of the misdemeanor offense of
contributing to the neglect of a child to be confined in jail for not more than one year, or fined
not less than $50.00 nor more than $500.00, or both. Petitioner’s imposed sentence of one year in
jail for each offense to run consecutively falls within the statute and are therefore permissible.

        Likewise, the circuit court clearly articulated on the record the reasons for the sentence
imposed, including petitioner’s prior criminal record, an ongoing history of abuse of controlled
substances, and failure to enroll in substance abuse treatment. Consequently, we find that the
circuit court did not abuse its discretion in sentencing the petitioner to one year in jail and a
$500.00 fine for each offense. 5

       5
          Petitioner alleges that the trial court erred in permitting the State to unilaterally revoke
the defendant’s pre-trial diversion agreement without a hearing; in permitting the introduction of
urinalysis drug screenings collected in an abuse and neglect proceeding; in taking judicial notice
of abuse and neglect cases 13-JA-45 and 13-JA-46 during the sentencing hearing in 14-M-1, as
well as taking into consideration medical reports prepared in the abuse and neglect cases; and in
(continued . . .)
                                                  4

       For the foregoing reasons, we affirm.


                                                                                      Affirmed.

ISSUED: September 18, 2015

CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II




informing the defendant that her plea was being accepted conditionally and then not giving her a
subsequent opportunity to withdraw her plea prior to sentencing. As petitioner has waived her
right to appeal regarding these alleged pre-trial defects, we decline to specifically address
petitioner’s assignments of error at this time.



                                               5